Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application apparatus:

--- Claims 1-6 are pending in the present application.
--- Claims 1-6 are restricted herein.

Election/Restrictions
1.                  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 drawn to a seat slider device classified in CPC class B60N2/0806.
II.	Claims 5-6 drawn to a manufacturing method of the seat sliding device , classified in CPC class B21D28/32.
The inventions are distinct, each from the other because of the following reasons:
2.                  Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case the method merely requires forming the first two holes and the second holes in a plate for the lower rail and bending the plate into a shape of 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the distinct inventions  require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention. This clearly imparts a serious burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

COMMENTS INTENDED TO ADVANCE THE PROSECUTION:

NOTE that currently claims 1-6 as recited are ambiguously constructed and indeterminated in scope because they purport to claim both apparatus and method of manufacturing or practicing the apparatus in a single claim. (See claims 5-6 set forth as being dependent upon apparatus claim 1). In other words, Claims 5-6 recite method limitations in an apparatus claim. This was held to be indefinite because it is unclear whether infringement exists when the device is made, or when the device is being operated in the proscribed manner. See Ex parte Lyell (BdPat App&Int) 17 USPQ2d 1548 and IPXL Holdings, LLC v. Amazon.com, Inc., 05-1009, -1487 (Fed. Cir. 11/21/2005)
	Applicant MUST particular point out which one/set to be elected. The claims should be amended accordingly.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
2/17/2021